 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    TONY ASBERRY,                                     Case No. 1:16-cv-01741-NONE-HBK
12                       Plaintiff,
                                                       ORDER & WRIT OF HABEAS CORPUS
13           v.                                        AD TESTIFICANDUM TO TRANSPORT
                                                       TONY ASBERRY, P-63853
14    C. RELEVANTE, et al.,
                                                       DATE: June 18, 2021
15                       Defendants.                   TIME: 10:00 a.m.
16

17          Plaintiff Tony Asberry, inmate no. P-63853, is a necessary and material witness needed to

18   participate in a Zoom settlement conference occurring in this case on June 18, 2021. Plaintiff is

19   confined at Kern Valley State Prison (5104) and is in the custody of the Warden. In order to

20   secure this inmate's attendance, it is necessary that a Writ of Habeas Corpus ad Testificandum

21   issue commanding the custodian to produce the inmate for the Zoom video conference occurring

22   on June 18, 2021 at 10:00 a.m. before the undersigned United States Magistrate Judge.

23          ACCORDINGLY, IT IS ORDERED:

24          1. A Writ of Habeas Corpus ad Testificandum issue, under the seal of this court,

25   commanding the Warden to produce the inmate named above to testify in United States District

26   Court at the time and place above, and from day to day until completion of court proceedings or

27   as ordered by the court;

28
                                                       1
 1            2. The custodian is ordered to notify the court of any change in custody of this inmate and

 2   is ordered to provide the new custodian with a copy of this writ.

 3            3. Defense counsel will provide the Litigation Office at Kern Valley State Prison the

 4   undersigned’s Zoom video conference connection information.

 5            4. The Clerk of the Court is directed to serve a copy of this order to the Litigation

 6   Coordinator at the Kern Valley State Prison and confirm same on the docket.

 7            5. Any difficulties concerning Zoom video conference, or connecting to the Zoom video

 8   conference, shall immediately be reported to Kirstie Dunbar-Kari, Courtroom Deputy, at

 9   kdunbar-kari@caed.uscourts.gov.

10

11            WRIT OF HABEAS CORPUS AD TESTIFICANDUM

12            To: The Warden OR Sheriff of Kern Valley State Prison

13
             WE COMMAND you to produce the inmate named above to testify before the United
14   States District Court at the time and place above, and from day to day until completion of the
     proceedings held on the Zoom videoconference, or as ordered by the court;
15
            FURTHER, you have been ordered to notify the court of any change in custody of the
16   inmate and have been ordered to provide the new custodian with a copy of this writ.
17

18   IT IS SO ORDERED.
19

20   Dated:      June 2, 2021
                                                        HELENA M. BARCH-KUCHTA
21                                                      UNITED STATES MAGISTRATE JUDGE
22

23

24

25

26
27

28
                                                        2
